                           IN THE UNITED STATES DISTRICT COURT
                                FOR THE DISTRICT OF UTAH


 KURT W., SANDRA W., and E. W.,                       MEMORANDUM DECISION AND
                                                       ORDER GRANTING IN PART
                Plaintiffs,                             AND DENYING IN PART
                                                         MOTION TO DISMISS
 vs.

 UNITED HEALTHCARE INSURANCE                                  Case No. 2:19-cv-223
 COMPANY, et al.,
                                                             Judge Clark Waddoups
                Defendants.


        Before the court is Defendants United Healthcare Insurance Company, Laboratory

Corporation of America Holdings, and the Laboratory Corporation of America Holdings Medical

Benefit Plan’s motion to dismiss (ECF No. 8), which seeks to dismiss, or in the alternative stay,

Plaintiffs’ action. The motion has been fully briefed, and Defendants did not request a hearing

on the same. (ECF No. 14). For the reasons stated herein, Defendants’ motion is GRANTED

IN PART AND DENIED IN PART.

                                        BACKGROUND

        Plaintiff E. W. is the child of Plaintiffs Kurt W. and Sandra W. (Compl., ECF No. 2 at ¶

1). At all times relevant to this action, Kurt W. was a participant in the Laboratory Corporation

of America Holdings Medical Benefit Plan (the “Plan”), a self-funded employee welfare benefits

plan administrated by defendant Laboratory Corporation of America Holdings (“LabCorp”) and

for which defendant United Healthcare Insurance Company (“United”) was the third-party

claims administrator. Id. at ¶¶ 2–5. At all times relevant to this action, E. W. was a beneficiary

of the Plan. Id. at ¶ 5.


                                                 1
       E. W. is diagnosed with autism spectrum disorder, adjustment disorder, anxiety, and

depression. Id. at ¶ 22. As E. W. grew into adolescence, he became increasingly isolated to the

point that he stopped attending activities and school and failed to respond to therapeutic

interventions. Id. at ¶¶11–25. E. W.’s psychiatrist and educational consultant recommended that

he enroll in a residential treatment facility but that he first attend an outdoor behavioral health

program to ease the transition into the facility. Id. at ¶25. On January 22, 2017, E. W. was

admitted into Aspiro Academy, an outdoor behavioral health program. Id. at ¶¶ 6, 25, 26.

Thereafter, on March 30, 2017, E. W. was admitted into Daniels Academy, a residential

treatment facility for mental-health. Id. at ¶¶ 6, 25, 37.

       By a letter dated June 1, 2017, United denied payment of E. W.’s treatment at Aspiro on

the basis that Plaintiffs had failed to provide requested information. Id. at ¶ 27. Plaintiffs

appealed the denial and requested copies of Plan documents. Id. at ¶¶ 28–29. United upheld the

denial by a January 18, 2018 letter which stated that the treatment “did not meet the Optum

Level of Care Guideline required to be followed in the member’s behavioral health plan

benefits” and that E. W. “was stable from a medical standpoint,” as he was “not suicidal,

homicidal, manic, aggressive, or psychotic,” was “stable on his medicine,” and “did not require

24-hour nursing care.” Id. at ¶ 30. The letter also stated that “[w]ilderness therapy is not a

covered service under [E. W.’s] plan.” Id. United did not provide the Plan documents that

Plaintiffs requested. Plaintiffs again appealed this decision and renewed their request for Plan

documents. Id. at ¶¶ 32–35. United upheld the denial of E. W.’s treatment at Aspiro “based on

Optum Level of Care Guidelines for Residential Treatment of Mental Health Disorders and the

Optum Common Criteria and Clinical Best Practices for All Levels of Care Guidelines” and

because E. W. was cooperative and “did not want to harm himself [or] others.” Id. at ¶ 36.



                                                  2
       By a letter dated April 21, 2017, United also denied payment of E. W.’s treatment at

Daniels Academy from April 13, 2017 forward on the basis that E. W. “made progress and that

his condition no longer meets Guidelines for further coverage of treatment in this setting” and

that E. W. “does not need to be in a 24-hour care setting.” Id. at ¶ 38. Plaintiffs appealed this

denial and provided statements of E. W.’s providers recommending that he remain in the level of

treatment he was receiving. Id. at ¶¶ 39–43. Plaintiffs also renewed their request for a copy of

the Plan documents. Id. at ¶¶ 41, 44. By letter dated March 30, 2018, United upheld the denial

on the basis that E. W.’s “condition no longer met Guidelines for further coverage of treatment in

this setting” and because he “did not require 24 (twenty-four) hour nursing care.” Id. at ¶ 45.

Plaintiffs again appealed this denial, and again requested Plan documents. Id. at ¶¶ 47–51.

United upheld the denial by a letter dated June 8, 2018 on grounds already provided in the prior

March 30, 2018 letter. Id. at ¶ 45. Defendants never provided the Plan documents. Id. at ¶ 83.

       Plaintiffs filed this action on April 3, 2019, alleging that Defendants violated ERISA and

the Mental Health Parity Act (“the Parity Act”) by denying coverage for E. W.’s treatment.

Plaintiffs seek an order requiring Defendants to pay for the cost of E. W.’s treatment, and

statutory penalties, and varied equitable releif. Kurt W. and Sandra W. have incurred expenses

in excess of $170,000.00 for E. W.’s treatment. Id. at ¶ 55.

                                          DISCUSSION

       Defendants’ motion to dismiss asks the court to: 1) dismiss, or in the alternative stay,

Plaintiff’s action because E. W. is a member of a plaintiff class in a pending class action

premised on the same facts and claims; 2) dismiss Plaintiffs’ claim under the Party Act; and 3)

dismiss Kurt W. and Sandra W.’s claims for lack of standing. Each of these requests will be

discussed in turn.



                                                 3
         I.    Plaintiffs’ participation in the Wit class action does not require this action to be
               dismissed or stayed.

         Defendants first argue that Plaintiffs’ action should be dismissed, or in the alternative

stayed, because E. W. is a member of the plaintiff class in a class action lawsuit pending in the

Northern District of California, Wit v. United Behavioral Health, and “‘members of [a] plaintiff

class in class action cannot bring separate individual action premised on same grounds as

pending class action.’” Cimino v. Perrill, 153 F.3d 726 (10th Cir. 1998) (citing Rivarde by

Rivarde v. State of Missouri, 930 F.2d 641, 643-45 (8th Cir.1991)). Even if the court accepts

that this principle is “well-established in this Circuit,” it does not find that it governs here, as

Plaintiffs’ action is not premised on the “same grounds” as Wit.

         Here, Plaintiffs allege that Defendants breached their fiduciary duty to E. W. in violation

of ERISA by denying E. W.’s care at Aspiro Academy and Daniels Academy; violated the Parity

Act by requiring E. W. to satisfy acute care medical necessity criteria in order to obtain coverage

for residential treatment at Aspiro Academy and Daniels Academy; violated the Parity Act by

applying processes, strategies, and etc. to limit coverage for mental health treatment more

stringently than coverage than medical/surgical treatment; and violated ERISA by failing to

produce to them copies of Plan documents. (See Compl., ECF No. 2 at ¶¶ 59, 65–67, 69–71).

         The Wit class action, on the other hand, only involves claims of “alleged wrongful denial

of coverage for one type of provider of substance abuse and mental health treatment” and “does

not reference or contain any causes of action under the Parity Act” or “involve any denials of

coverage for outdoor behavioral health programs.” See Michael W. v. United Behavioral Health,

No. 2:18-cv-818, 2019 WL 4736937, at 11–13 (D. Utah Sept. 27, 2019). 1 Id. at 11–13.



 1
    The defendants in the Michael W. case also moved to dismiss the plaintiffs’ complaint on the basis that the
plaintiffs were members of the plaintiff class in Wit. While the defendants there based their argument on theories of

                                                          4
         Thus, only Plaintiffs’ claim that Defendants breached their fiduciary duty by denying

coverage for treatment at Daniels Academy overlaps with the claims at issue in Wit. Because the

majority of Plaintiffs’ claims are wholly unrelated to the issues raised in Wit, the two cases are

not premised on the “same grounds,” and Plaintiffs are therefore not barred from proceeding on

their claims in this action.

         II.    Kurt W. has standing to pursue his individual claims, but Sandra W. does not.

         Defendants next argue that the individual claims of Kurt W. and Sandra W. should be

dismissed for lack of both statutory and constitutional standing. Under 29 U.S.C. § 1132(a)(1), a

“participant” of a plan has statutory standing to bring civil actions “to recover benefits due to

him under the terms of his plan, to enforce his rights under the terms of the plan, or to clarify his

rights to future benefits under the terms of the plan.” Plaintiffs allege that at all relevant times,

Kurt W. was a participant of the Plan. (See Compl., ECF No. 2 at ¶ 5). As such, Kurt W. “has

standing to bring a civil action to enforce his rights under the terms of an ERISA plan or to

enforce ERISA’s provisions.” Alexander v. Anheuser-Busch Companies, Inc., 990 F.2d 536, 538

(10th Cir. 1993) (citation omitted).

         Plaintiffs rely on 29 U.S.C. § 1132(a)(3) as the basis for Sandra W.’s statutory standing,

asserting that because she had a legal obligation to pay for E. W.’s treatment, she is a “fiduciary”

and therefore able to bring this action. Plaintiffs’ argument overlooks ERISA’s definition of a

“fiduciary” as a person who “exercises any discretionary authority or discretionary control

respecting management of [a] plan or exercises any authority or control respecting management

or disposition of [a plan’s] assets,” who “renders investment advice for a fee . . . with respect to

any moneys or other property of such plan . . .” or who “has any discretionary authority or


res judicata and the “first-to-file” rule, and not Cimino, this distinction is immaterial to Judge Parrish’s analysis and
interpretation of the issues presented in Wit.

                                                            5
discretionary responsibility in the administration of such plan.” Sandra W. does not meet this

definition and therefore does not have statutory standing to bring claims under ERISA. Sandra

W.’s claims are therefore DISMISSED.

       “The constitutional minimum of standing contains three elements. First, the plaintiff

must have suffered an ‘injury in fact’—an invasion of a legally protected interest which is

‘concrete and particularized’ and ‘actual or imminent.’ Second, a causal connection must exist

between the injury and the conduct complained of; the injury must be fairly traceable to the

challenged action. Third, it must be likely that the injury will be redressed by a favorable

decision.” Comm. to Save the Rio Hondo v. Lucero, 102 F.3d 445, 447 (10th Cir. 1996).

       Kurt W. and Sandra W. allege that they have incurred over $170,000.00 in medical

expenses as a result of Defendants’ denying coverage for E. W.’s treatment. This allegation

satisfies the first two elements of constitutional standing—that Plaintiffs were injured and that

Defendants caused the injury. See e.g., Lisa O. v. Blue Cross of Idaho Health Serv. Inc., No.

1:12-cv-285, 2014 WL 585710, at *3 (D. Idaho Feb. 14, 2014) (finding that plaintiff’s claim that

she “paid out a significant amount of money for medical expenses incurred by [her dependent]

that she claims should be covered by the Plan . . . established an injury-in-fact that is likely to be

redressed if she prevails in this action”); Wills v. Regence Bluecross Blueshield of Utah, No.

2:07-cv-616, 2008 WL 4693581, at *1 (D. Utah Oct. 23, 2008); Michael W., 2019 WL 4736937,

at *7. Finally, if Kurt W. and Sandra W. prevail on their action, and particularly their claim for

recovery of benefits under 29 U.S.C. § 1132(a)(1)(B), their asserted injury will be redressed, as

Defendants will be required to pay them the $170,000.00 they have incurred as a result of

Defendants’ denial of coverage. Kurt W. and Sandra W. have therefore established that they

have constitutional standing to assert their claims.



                                                  6
         III. Defendants’ motion to dismiss Plaintiffs’ claim under the Parity Act is granted,
              but Plaintiffs are granted leave to amend their Complaint.

         Plaintiffs claim that Defendants violated the Parity Act by limiting coverage for mental

health or substance use disorder treatment more stringently than coverage for analogous medical

or surgical treatment and by imposing acute medical necessity criteria to sub-acute residential

mental health treatment but not to sub-acute medical or surgical treatment. (See Compl., ECF

No. 2 at ¶¶ 65–67). Defendants argue that Plaintiffs’ claim is insufficiently pled and should

therefore be dismissed pursuant to Rule 12(b)(6) because Plaintiffs have not: 1) identified a

specific plan limitation on residential treatment for behavioral health conditions; 2) adequately

pled a covered medical or surgical service that is analogous to residential treatment; or 3) pled

fact identifying a disparity in the limitation criteria applicable to residential mental health

treatment as compared to that applicable to an analogous medical or surgical service. 2

         “To survive a motion to dismiss, a complaint must contain sufficient factual matter,

accepted as true, to state a claim to relief that is plausible on its face.” Emps.’ Ret. Sys. of R.I. v.

Williams Cos., Inc., 889 F.3d 1153, 1161 (10th Cir. 2018) (quoting Ashcroft v. Iqbal, 556 U.S.

662, 678 (2009)). “A claim has facial plausibility when the plaintiff pleads factual content that

allows the court to draw the reasonable inference that the defendant is liable for the misconduct

alleged.” Free Speech v. Fed. Election Comm’n, 720 F.3d 788, 792 (10th Cir. 2013) (quoting

Iqbal, 556 U.S. at 678). In assessing Defendants’ motion, this court must “accept as true ‘all

well-pleaded factual allegations in a complaint and view these allegations in the light most


 2
    This court has recognized that to succeed on their Parity Act claim, a plaintiff must show: “(1) the relevant
group health plan is subject to the Parity Act; (2) the plan provides both medical/surgical benefits and mental health
or substance use disorder benefits; (3) the plan includes a treatment limitation for mental health or substance use
disorder benefits that is more restrictive than medical/surgical benefits; and (4) the mental health or substance use
disorder benefit being limited is in the same classification as the medical/surgical benefit to which it is being
compared.” David S. v. United Healthcare Ins. Co., No. 2:18-CV-803, 2019 WL 4393341, at *4 (D. Utah Sept. 13,
2019). Although Defendants do not cite to this test, their attacks can be read as focusing on the third and fourth
elements of Plaintiffs’ Parity Act claim.

                                                          7
favorable to the plaintiff.’” Schrock v. Wyeth, Inc., 727 F.3d 1273, 1280 (10th Cir. 2013)

(quoting Kerber v. Qwest Grp. Life Ins. Plan, 647 F.3d 950, 959 (10th Cir. 2011)).

             A.    Plaintiffs are not required to plead a specific plan limitation in order to state a
                   claim for violation of the Parity Act.

       Defendants argue that Plaintiffs’ Parity Act claim fails because Plaintiffs have not

identified a specific plan limitation that applies only to benefits for mental health residential

treatment. Defendants further assert that no such limitation exists, as the Plan’s criteria requiring

treatment to be medically necessary, and its exclusion of treatment that is “not medically

necessary,” applies to all coverage, not just to residential mental health treatment.

       Violations of the Parity Act need not be express. Rather, “disparate treatment limitations

that violate the Parity Act can be either facial (as written in the language or the processes of the

plan) or as-applied (in operation via application of the plan).” Peter E. v. United HealthCare

Servs., Inc., No. 2:17-cv-435, 2019 WL 3253787, at *3 (D. Utah July 19, 2019) (emphasis in

original). As such, under the Act, unequal or discriminatory application of a plan’s facially

neutral limitations is illegal. See Anne M. v. United Behavioral Health, No. 2:18-CV-808, 2019

WL 1989644, at *2 (D. Utah May 6, 2019) (“Under an as-applied challenge, a plaintiff may

‘allege an impermissible mental-health exclusion “in application”—as opposed to a facial attack

relying solely on the terms of the plan at issue.’” (quoting A.Z. by & through E.Z. v. Regence

Blueshield, 333 F. Supp. 3d 1069, 1081–82 (W.D. Wash. 2018))); see also Michael D. v. Anthem

Health Plans of Kentucky, Inc., 369 F. Supp. 3d 1159, 1176 (D. Utah 2019). As such, Plaintiffs’

Parity Act claim, and specifically its allegation that the Defendants inconsistently applied criteria

to limit or exclude residential mental health treatment, does not fail simply because they have not

pointed to a specific plan limitation that only applies to residential mental health treatment.




                                                  8
              B.    Plaintiffs have adequately identified a covered medical or surgical service that
                    is analogous to the treatment that E. W. received.

        Defendants next argue that Plaintiffs’ Parity Act claim should be dismissed because

Plaintiffs have failed to identify a medical or surgical treatment that is analogous to the

residential mental health treatment for which E. W. received and was denied coverage.

Plaintiffs’ Complaint alleges that the treatment E. W. received at Aspiro Academy and Daniels

Academy is analogous to medical or surgical services offered at “skilled nursing or rehabilitation

facilities.” (Compl., ECF No. 2 at ¶¶ 32, 65). Defendants argue that these allegations are

unsupported and conclusory and are therefore insufficient to establish the necessary elements of

Plaintiffs’ claims under the Parity Act. The court disagrees.

        The Final Rules under the Parity Act state, in no uncertain terms, that “[b]ehavioral

health intermediate services are generally categorized in a similar fashion as analogous medical

services; for example, residential treatment tends to be categorized in the same way as skilled

nursing facility care in the inpatient classification” and that “if a plan or issuer classifies care in

skilled nursing facilities or rehabilitation hospitals as inpatient benefits, then the plan or issuer

must likewise treat any covered care in residential treatment facilities for mental health or

substance user disorders as an inpatient benefit.” 78 Fed. Reg. 68247 (Nov. 13, 2013). As such,

Plaintiffs’ allegations are not conclusory; they are an accurate recitation of the law. See E. M. v.

Humana, No. 2:18-cv-789, 2019 WL 4696281, at *3 (D. Utah Sept. 26, 2019) (citing B.D. v.

Blue Cross Blue Shield of Georgia, No. 1:16-cv-99, 2018 WL 671213, at *4 (D. Utah Jan. 31,

2018) (citations omitted)). Applying these rules, the court finds that Plaintiffs’ Complaint

adequately identifies a medical or surgical treatment that is analogous to the residential mental

health treatments E. W. received at Aspiro Academy and Daniels Academy.




                                                    9
         While this court has previously recognized that “there is no clear surgical analog” to the

outdoor behavioral and mental health treatment programs offered at Aspiro Academy, the basis

that Defendants gave for denying E. W.’s care absolves the court of having to find such an

analogy in this case. See Michael D., 369 F. Supp. 3d at 1175. Defendants’ January 18, 2018

denial letter states that E. W.’s treatment at Aspiro Academy was denied because her “condition

did not meet Guidelines for coverage of treatment in this setting.” 3 (Compl., ECF No. 2 at ¶ 30).

The “Guidelines” that Defendants applied were those for a “mental health residential treatment

center.” Id. Because Defendants treated the outdoor behavioral and mental health treatment

programs offered at Aspiro Academy just as it would any other residential mental health

treatment, it follows that a medical or surgical treatment that is analogous to residential mental

health treatment would also be analogous to that outdoor behavioral health treatment. Plaintiffs’

Complaint therefore adequately identifies medical or surgical treatments—skilled nursing or

rehabilitation facilities—that are analogous to the treatment E. W. received at Aspiro Academy

and Daniels Academy.

                C.     Plaintiffs are entitled to obtain Plan documents from Defendants and should
                       use the information contained therein to amend their Complaint to cure the
                       ambiguities in their Parity Act claim.

         Defendants’ final attack on Plaintiffs’ Parity Act claim is that it does not include a

comparison of the limits allegedly imposed on residential mental health treatments and those on

medical or surgical treatments. As discussed above, Plaintiffs’ Complaint presents an “as-

applied challenge” premised on their allegations that Defendants limit coverage for mental health




  3
    The denial letter also stated that E. W.’s treatment was denied because wilderness therapy “is not a covered
service under the member’s heath plan.” (Compl., ECF No. 2 at ¶ 30). While the court has concerns over the
propriety of this blanket exclusion, see Michael D., 369 F. Supp. 3d at 1175, Defendants’ alternative justification for
denial, that the treatment was not justified under the care guidelines for mental health residential treatment centers,
provides sufficient grounds for the court to find that Plaintiffs have set forth a plausible violation of the Parity Act.

                                                           10
treatment more strictly than they do medical or surgical treatment and impose acute medical

necessity criteria to sub-acute residential mental health treatment but not to sub-acute medical or

surgical treatment. To prevail on this claim, Plaintiffs must analyze the guidelines and

limitations that Defendants place on coverage for sub-acute medical or surgical treatment and

compare them to the guidelines and limitations placed on analogous sub-acute residential mental

health treatment. Plaintiffs Complaint fails to present such an analysis.

       Rather, Plaintiffs’ allegations that Defendants violated the Parity Act are ambiguous.

Defendants argue this is grounds for dismissal. The court agrees but also finds that it is grounds

for Plaintiffs to be given leave to amend their Complaint, as it is by no fault of Plaintiffs’ that

their claim is ambiguous. Plaintiffs repeatedly requested “the Plan’s criteria for skilled nursing

and rehabilitation facilities,” from Defendants, but Defendants failed to honor Plaintiffs’ requests

and produce those documents. (Compl., ECF No. 2 at ¶¶ 29, 31, 35, 44, 51, 53). Plaintiffs are

entitled to that information pursuant to 29 C.F.R. § 2590.712(d) (2019). Plaintiffs may also be

missing, and entitled to, other pertinent information that will help them more fully develop their

claims in this action.

       Plaintiffs cannot be expected to plead facts that are in the possession of Defendants, and

they will certainly not be punished for not offering those facts when their repeated requests to

learn the same have been ignored. Facing a nearly identical situation, this court has determined

that “[w]ithout knowing the criteria [the insurer] relies on to evaluate the analogue to [plaintiff’s

child’s] claim for coverage, the Court cannot expect [plaintiff] to allege the nonquantitative

treatment limitations [the insurer] applied to those other services with specificity. To require

more would prevent any plaintiff from bringing a mental health parity claim based on disparate

operation unless she had suffered the misfortune of having her admission to a skilled nursing



                                                  11
facility for medical reasons approved and her admission to a residential treatment facility denied

and thus would have had personal experience with both standards.” Melissa P. v. Aetna Life Ins.

Co., No. 2:18-cv-216, 2018 WL 6788521, at *3 (D. Utah Dec. 26, 2018). The court agrees and

refuses to penalize Plaintiffs for not offering facts that are beyond their reach. As such, and in

the interest of resolving this case, the court DISMISSES Plaintiffs’ Parity Act claim but grants

Plaintiffs LEAVE TO AMEND their Complaint and orders the following:

       Within ten days of the entry of this order, Plaintiffs will submit to the court a list of the

information they request from Defendants so that they have what they need to fully develop their

claims. The court will reduce those requests to an order directing Defendants to provide the

requested information. Defendants will thereafter have one week from the date of the order to

either provide the requested information to Plaintiffs or to object to the request if they believe that

it exceeds what Plaintiffs are entitled to receive. After Plaintiffs receive the materials from

Defendants, they will have 30 days to file an amended complaint that cures the ambiguities of their

current complaint by offering a fully developed, and well pled, claim under the Parity Act.

       IV. Plaintiffs’ claims under the Parity Act are distinct.

       Finally, Defendants move to dismiss Plaintiffs’ claims for equitable relief under 29 U.S.C.

§ 1132(a)(3) because they are wholly subsumed within Plaintiffs’ first cause of action for denial

of benefits under 29 U.S.C. § 1132(a)(1)(B). While Plaintiffs’ claim under § 1132(a)(1)(B) seeks

to recover the benefits due to them under the Plan, namely the $170,000.00 they have incurred in

medical expenses, their claims under § 1132(a)(3) alleges violations of the Parity Act and seeks,

among other things, “[a]n injunction ordering the Defendants to cease violating MHPAEA and

requiring compliance with the statute; “[a]n order requiring the reformation of the terms of the

Plan and the medical necessity criteria utilized by the Defendants . . . and “an accounting by the

Defendants of the funds wrongly withheld by each Defendant from participants and beneficiaries
                                                  12
of the Plan and United insured plans as a result of the Defendants’ violations of MHPAEA.” (See

Compl., ECF No. 2 at ¶ 68). Such requests are not subsumed within Plaintiffs’ request for payment

of benefits. Rather, they are precisely the type of “other appropriate equitable relief” that ERISA

permits Plaintiffs to obtain. See 29 U.S.C. § 1132(a)(3).

       Defendants argue that pursuant to Varity Corp. v. Howe, 516 U.S. 489 (1996), Plaintiffs

cannot seek equitable relief under 29 U.S.C. § 1132(a)(3) because they have not “plausibly

allege[d] that no other available remedy could redress their alleged injury (here, the denial of

benefits).” (ECF No. 8 at 22). Defendants “misinterpret the import of Varity Corp. on the

Plaintiffs’ Parity Act claims and excise key language from the passage they cite from that case.”

Michael W., 2019 WL 4736937, at *12, n. 9. In Varity Corp, the Supreme Court “observed that

the structure of ERISA ‘suggests that these “catchall” provisions’ such as [29 U.S.C. § 1132(a)(3)],

‘act as a safety net, offering appropriate equitable relief for injuries caused by violations that [29

U.S.C. § 1132] does not elsewhere adequately remedy.’” Id. (quoting Varity Corp., 516 U.S. at

512). As such “rather than functioning as a bar to Plaintiffs’ claims, as Defendants argue, the

Varity Corp. opinion recognizes that [29 U.S.C. § 1132(a)(3)] may be used to pursue claims for

equitable relief that are not available in other sections of ERISA.” Id. Plaintiffs’ § 1132(a)(3)

claims for equitable relief for violations of the Parity Act are distinct from their § 1132(a)(1)(B)

claims for denial of benefits “in terms of the nature of the alleged harm, the theory of liability, the

ERISA enforcement mechanism, and the relief sought.” Plaintiffs are therefore not barred from

asserting these distinct claims in concert. See id.

                                          CONCLUSION

       For the reasons discussed herein, Defendants’ Motion to Dismiss (ECF No. 8) is

GRANTED IN PART AND DENIED IN PART. Defendants’ request to dismiss, or in the



                                                  13
alternative stay, Plaintiffs’ action is DENIED. Defendants’ request to dismiss Kurt W.’s

individual claims is DENIED. Defendants’ request to dismiss Plaintiffs’ claims under the Parity

Act is GRANTED, but Plaintiffs are GRANTED LEAVE TO AMEND their Complaint as set

forth in Section III.C., above. Defendants’ request to dismiss Sandra W.’s individual claims is

GRANTED.



       Dated this 12th day of December, 2019.



                                                     BY THE COURT:



                                                     __________________________
                                                     Clark Waddoups
                                                     United States District Judge




                                                14
